138 U.S. 61 (1891)
UNITED STATES
v.
CONNOR.
No. 113.
Supreme Court of United States.
Argued January 9, 1891.
Decided January 19, 1891.
APPEAL FROM THE COURT OF CLAIMS.
*65 Mr. Assistant Attorney General Cotton for appellants.
Mr. George A. King for appellee.
MR. JUSTICE BREWER, after stating the case, delivered the opinion of the court.
The right of claimant, as informer, depends on the act of 1866. Before final adjustment of the claim made against Stout, the act of 1866 was repealed. Unless, therefore, prior to this repeal some right was vested, the claimant has no standing in court. But the act of 1866 explicitly declared, that no right accrued to an informer until the fine, penalty or forfeiture became fixed by judgment or compromise, and the amount thereof was paid. While there is in the repealing act a reservation, it is only of rights which have accrued. As under the act of 1866, no right accrued until judgment or compromise, the repeal by the act of 1872 left nothing to the claimant. It is familiar law, that an offer of reward conveys no right beyond the specific terms of the offer; that it may be withdrawn at any time; and that unless prior to the withdrawal something has been done to complete a contract or settle and establish a right under the offer, a claimant takes nothing by reason thereof. It is urged that the claimant had done all that he was called upon to do under the act of 1866; that the government had the full benefit of his information; and that it would be unseemly for it to appropriate such benefit and repudiate any liability therefor. It is claimed that a reasonable construction of the act of 1866 is, that the liability *66 to the informer arose the moment the information was given, while the amount to be paid was not settled until judgment or compromise and payment; and the opinion of the Court of Claims, in the case of Ramsay v. United States, 21 C. Cl. 443, is cited in support of this view.
But the language of the act of 1866 is clear. It is emphatic that no right accrues. No clearer language could be used; and we may not, under the pretence of an equity, enlarge the scope of an offer beyond its express words. Is the claim so meritorious as to justify a strained construction of the language of the statute? What did the claimant do? So far as it appears, he simply informed the officers of the government of a violation of one of the laws of his country. Is there no obligation resting upon a citizen to disclose such a fact? Does such an act of disclosure make him a special object of public gratitude; or has he simply discharged a duty, resting in common upon all citizens? Is it not clear that an offer of reward therefor is not the recognition of an equitable duty of the government to the informer, but a mere act of public policy, the giving or withholding of which, and whose terms, are wholly within the discretion of the government. Whoever claims under such an offer must bring himself within its terms. Failing to do that, his compensation is the consolation which comes to every citizen from the discharge of a public duty, which is the common obligation of all. We conclude, therefore, that the claimant acquired no right before the repeal of the act of 1866, and, therefore, has no claim against the government for compensation for the information he gave.
If the facts were otherwise, and a stronger claim for compensation was made out, can the letter of the Secretary of the Treasury be considered as an adjudication of the claim? It is conceded that such an adjudication is prerequisite to this action. The tenor of the Secretary's letter is not to the effect that he is adjudicating upon the claim. On the contrary, the findings show that twelve years before, the claim had been presented and practically determined against the claimant. The statute of limitation would bar a suit commenced as this was, twelve years after such adjudication. Rev. Stat. § 1069: Finn v. *67 United States, 123 U.S. 227. Obviously, from the language of the letter, the Secretary did not intend a reopening of the case and a new adjudication, but simply to furnish to the claimant such information as the records of his department disclosed.
Without resting the case, however, on this last point we hold, for the reasons first stated, that the judgment of the Court of Claims was erroneous; and it must be
Reversed, and the case remanded with instructions for further proceedings in accordance with the views herein expressed.